 

Exhibit 10.2

 

SITE CENTERS CORP.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(May 9, 2019 Restatement)

SITE Centers Corp. (the “Company”) previously established the Developers
Diversified Realty Corporation Directors’ Deferred Compensation Plan (the
“Original Plan”) to assist it in attracting and retaining persons of competence
and stature to serve as outside directors by giving them the option of deferring
receipt of the fees payable to them by the Company for their services as
directors. As a result of the new rules provided under the American Jobs
Creation Act of 2004 (the “Act”) and Section 409A of the Internal Revenue Code
(the “Code”), the Company froze deferrals under the Original Plan effective
December 31, 2004, and established a new plan to accept deferrals of the fees
paid for directors’ services rendered on or after January 1, 2005 (the “Plan”).
The Company amended and restated the Plan generally effective as of November 1,
2007 (the “November 1, 2007 Restatement”), for the purpose of reflecting Final
Treasury Regulations published under Section 409A of the Code and for other
purposes. The Company subsequently adopted the First Amendment (dated December
1, 2011) to the November 1, 2007 Restatement (the “2007 Amendment”). The Company
amended and restated the Plan generally effective as of January 1, 2012 (the
“January 1, 2012 Restatement”), and subsequently adopted the First Amendment
(dated November 30, 2012) to the January 1, 2012 Restatement (the “First
Amendment”). The Company now desires to amend and restate the Plan for the
purpose of incorporating the changes made to the Plan by the First Amendment,
and to make other desired changes.

The Plan, which is intended to be a “nonqualified deferred compensation plan”
that satisfies the requirements of the Act and Section 409A of the Code, or any
successor provision, shall be interpreted and administered by the Administrators
to the extent possible in a manner consistent with that intent. The provisions
of the SITE Centers Corp. 2005 Directors’ Deferred Compensation Plan (May 9,
2019 Restatement) are effective generally as of May 9, 2019, except as otherwise
provided herein, and are hereinafter set forth. For the period prior to November
1, 2007, the Plan shall operate based upon IRS Notice 2005-1, additional notices
published by the Treasury Department and the Internal Revenue Service providing
transition guidance, and a good faith, reasonable interpretation of Section 409A
of the Code, and for the period after October 31, 2007, and prior to January 1,
2012, the Plan shall operate based on the November 1, 2007 Restatement, as
amended by the 2007 Amendment. For the period after December 31, 2011, and prior
to November 30, 2012, the Plan shall operate based on the January 1, 2012
Restatement, and for the period after November 29, 2012, and prior to May 9,
2019, the Plan will operate based on the January 1, 2012 Restatement, as amended
by the First Amendment.

1.Effective Date. The Plan shall apply to the directors’ fees payable with
respect to periods commencing with the Company’s fiscal quarter beginning
January 1, 2005.

2.Participation. Each director of the Company who is duly elected to the
Company’s Board of Directors and who receives fees for services as a director
may elect to defer receipt of all or part of the fees otherwise payable to him,
as provided for in the Plan. Each such

 

--------------------------------------------------------------------------------

 

director who elects to defer fees shall be a “Participant” in the Plan. No
employee of the Company shall be eligible to make an election under the Plan.

3.Administration. The Executive Vice Presidents of the Company shall act as the
Administrators of the Plan (the “Administrators”). The Administrators shall
serve at the pleasure of the Board of Directors and shall administer, construe,
and interpret the Plan. The Administrators shall not be liable for any act done
or determination made in good faith. The Board of Directors shall have the power
to designate additional or replacement Administrators at its discretion.

4.Deferrals.

(a)Deferral Election. Any eligible director may file with the Company, and/or
the Administrators of the Plan, an election in writing to participate in the
Plan with respect to all or any portion of the fees for services (regardless of
the manner or medium in which such fees are paid) to be rendered after the date
of such election. Any such election must be made no later than December 31 prior
to the year in which the services attributable to such fees are rendered. When a
deferral election is filed, only the portion of fees not deferred will be paid
to the Participant for services for the year (or portion thereof). Moreover, in
the case of the first year in which an eligible director becomes eligible to
participate in the Plan, such individual may file with the Company, and/or the
Administrators of the Plan, an election in writing to participate in the Plan,
within 30 days after the date he becomes eligible to participate in the Plan,
with respect to all or any portion of the fees for services to be rendered after
the date of such election. No election made prior to November 1, 2007, with
respect to a year beginning prior to that date shall continue to be effective
after December 31, 2007; a new deferral election shall be required prior to the
beginning of each year with respect to fees for services otherwise payable in
that year which are to be deferred. Notwithstanding the foregoing, in accordance
with Q&A-20 of IRS Notice 2005-1, until December 31, 2005, a Participant may
elect to terminate participation in the Plan or reduce the amount of or revoke a
deferral election for 2005 directors’ fees without causing the Plan to fail to
conform to the requirements of Section 409A of the Code. Moreover, after January
1, 2007, and on or before December 31, 2007, and to the extent permitted by the
Company, a Participant may make a change in a payment election as described in
IRS Notice 2006-79, provided that with respect to an election to change a time
and form of payment made after January 1, 2007 and on or before December 31,
2007, the election may apply only to amounts that would not otherwise be payable
in 2007 and may not cause an amount to be paid in 2007 that would not otherwise
be payable in 2007. Moreover, after January 1, 2008, and on or before December
31, 2008, and to the extent permitted by the Company, a Participant may make a
change in a payment election as described in IRS Notice 2007-86, provided that
with respect to an election to change a time and form of payment made after
January 1, 2008 and on or before December 31, 2008, the election may apply only
to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.

(b)Accounting. Appropriate records shall be maintained by the Company (the
“Deferral Accounts”), which shall list and reflect each Participant’s credits
and valuations. The Company shall credit to each Participant’s Deferral Account
an amount equivalent to the fees that would have been paid to such Participant
if he/she had not made a deferral election

 

--------------------------------------------------------------------------------

 

under the Plan. The credit shall be made on the date on which the fee would have
been paid absent a deferral election. No funds shall be segregated into the
Deferral Accounts of Participants; said Accounts shall represent general
unsecured obligations of the Company.

(c)Valuation. Until distributed to a Participant, amounts credited to a Deferral
Account of such Participant shall be increased or decreased as measured by the
market value of the Company’s Common Shares plus the value of dividends or other
distributions on the Company’s Common Shares. Each amount credited to a Deferral
Account shall be assigned a number of Share Units (including fractions of a
Share) determined by dividing the amount credited to the Deferral Account,
whether in lieu of payment of fees for service as a director or as a dividend or
other distribution attributable to such Share Units, by the fair market value of
shares of the Company’s Common Shares on the date of credit. Fair market value
shall be the closing price of a share of the Company’s Common Shares on the New
York Stock Exchange on the day preceding the concerned date or, if no sales
occurred on such preceding date, on the most recent preceding date on which
sales occurred. Each Share Unit shall have the value of a Common Share of the
Company. The number of Share Units shall be adjusted to reflect stock splits,
stock dividends, or other capital adjustments effected without receipt of
consideration by the Company.

5.Distribution.

(a)A Participant shall elect in writing, at the time such Participant makes each
deferral election under subparagraph 4(a), the date on which distribution of the
credits to his/her Deferral Account to which the deferral election relates shall
commence (the “Commencement Date”) and the method of distribution, as permitted
hereunder. Such election shall specify one of the following Commencement Dates:

(i)the first day of the seventh month after a Termination of Service; or

(ii)a specified date that is no later than January 1 following the year in which
the Participant attains age 75; or

(iii)the earlier of the two dates specified in clauses (i) and (ii) above.

A “Termination of Service” shall mean a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h). In the event a Deferral Account balance
is to be paid in installments, the number of Share Units to be distributed in
each installment shall equal the quotient obtained by dividing the number of
Share Units represented by the Deferral Account balance as of the day
immediately preceding the distribution date by the number of installment
payments remaining to be paid at the time of the calculation, provided that each
installment after the first shall also include any additional Share Units
credited to the Deferral Account balance during the period preceding payment of
that installment (such as by reason of additional Share Units being credited for
the purpose of reflecting dividends paid on the Company’s Common Shares
subsequent to payment of the most recent prior installment). The time of and
method of distribution of benefits may vary with each separate election, but
each election shall be irrevocable. However, the Participant may elect as the
medium of payment Common Shares,

 

--------------------------------------------------------------------------------

 

cash, or a combination thereof, as permitted by the Administrators. If a payment
is to be made in the form of the Company’s Common Shares, each related Share
Unit shall be payable by delivery of a Common Share, with any fractional Share
Unit being payable in cash.

(b)In the event a Participant is continuing to serve as a director of the
Company on the date one year prior to the date distributions are to commence,
such Participant may elect on or before such date in writing to defer further
the commencement of distributions hereunder. Any such election shall become
irrevocable on the date one year prior to the date distribution is otherwise to
commence. Any election to further defer the commencement of distributions
hereunder must: (i) be made at least 12 months prior to the scheduled
distribution date; (ii) not take effect until it has been in place for at least
12 months; and (iii) defer the scheduled distribution date for at least five
years.

(c)Notwithstanding any Plan provision to the contrary and the restrictions
contained in paragraph (b) above, in accordance with Q&A-19(c) of IRS Notice
2005-1, until December 31, 2005, a Participant may elect to modify the form and
timing of payment of amounts deferred in 2005 without causing the Plan to fail
to conform to the requirements of Section 409A of the Code.

(d)Notwithstanding any provisions of the Plan to the contrary, if a
Participant’s total balance in all of his or her Deferral Accounts under the
Plan, in addition to the Participant’s balances and accounts under any other
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan with the Plan under Treasury Regulation
Section 1.409A-1(c)(2) (the “Director Aggregate Account Balance”), is less than
the applicable dollar amount under Section 402(g)(1)(B) of the Code ($19,000 for
2019), then the Company may, in the discretion of the Compensation Committee of
the Company or any Executive Vice President acting on behalf of the Company, pay
Participant’s entire Director Aggregate Account Balance in an immediate lump sum
in accordance with Section 409A of the Code.  The present value of Participant’s
total account balance for purposes of this Section 5(d) will be determined by
using the closing price of a share of the Company’s common stock on the fifth
trading day immediately preceding the date of the applicable distribution. Any
such exercise of discretion shall be evidenced in writing not later than the
date of payment. In no event will a Participant have discretion to determine
whether his or her Director Aggregate Account Balance will be paid in an
immediate lump sum pursuant to this Section 5(d).

6.Death or Disability.

(a)In the event a Participant dies or incurs a disability prior to the
distribution of any portion of such Participant’s benefits, the Company shall,
within ninety days of the date of such occurrence, commence distribution of
benefits to the Participant (or the beneficiary or beneficiaries in the event of
death). For purposes of the Plan, a Participant will be considered to have a
“disability” if the participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Distribution shall be made in
accordance with the method of distribution elected by the Participant pursuant
to paragraph 5 hereof. In the event a Participant’s death or disability occurs

 

--------------------------------------------------------------------------------

 

after distribution of benefits hereunder has begun, the Company shall continue
to make distributions to the Participant (or to the beneficiary or beneficiaries
in the event of death) in accordance with the methods of distribution elected by
the Participant pursuant to paragraph 5 hereof.

(b)Each Participant shall have the right to designate one or more beneficiaries
to receive distributions in the event of the Participant’s death by filing with
the Company a beneficiary designation on a form provided. The designated
beneficiary or beneficiaries may be changed by a Participant at any time prior
to his death by the delivery to the Company of a new beneficiary designation
form. If no beneficiary shall have been designated, or if no designated
beneficiary shall survive the Participant, distribution pursuant to this
provision shall be made to the Participant’s estate.

7.Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit, or payment hereunder shall not, to the extent permitted by
law, be subject in any manner to attachment or other legal process for the debts
of such Participant; and no account, benefit, or payment shall be subject to
anticipation, alienation, sale, transfer, assignment, or encumbrance.

8.Amendment or Termination. The Board of Directors of the Company may amend or
terminate this Plan at any time and time to time. Any amendment or termination
of this Plan shall not affect the rights of a Participant accrued prior thereto
without his/her written consent; provided, however, that the Company may make
any Plan amendments necessary to conform the Plan with the requirements of
Section 409A of the Code.

9.Taxes. The Company shall not be responsible for the tax consequences under
federal, state, or local law of any election made by any Participant under the
Plan. All payments under the Plan shall be subject to withholding and reporting
requirements to the extent required by applicable law. The Company shall have
the right to deduct from any payment to be made pursuant to this Plan payment by
the Participant of any federal, state, or local taxes required by law to be
withheld with respect to any such payment or distribution to the Participant.

10.Unsecured Interest. No Participant or party claiming an interest in amounts
deferred by or on behalf of a Participant shall have any interest whatsoever in
any specific asset of the Company. To the extent that any party acquires a right
to receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.

11.Authorization for Trust. The Company may, but shall not be required to,
establish one or more trusts, with such trustee as the Administrators may
approve, for the purpose of providing for the payment of deferred amounts. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the creditors of the Company. To the extent any amounts deferred
under the Plan are actually paid from any such trust, the Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
deferred amounts shall remain the obligation of, and shall be paid by, the
Company. Any trust established under this Plan will not include provisions of
the type described in Code Section 409A(b)(l) (relating to non-U.S. trusts) or
Code Section 409A(b)(2) (relating to a change in the Company’s financial
health). This Plan is intended to be an unfunded nonqualified deferred

 

--------------------------------------------------------------------------------

 

compensation plan which is neither an “employee welfare benefit plan” nor an
“employee pension benefit plan” within the meaning of Section 3(1) or (2) of the
Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.

12.Term. This Plan was adopted by the Company’s Board of Directors effective as
of January 1, 2005, and shall remain in effect until terminated pursuant to
paragraph 8.

13.Applicable Law. This Plan shall be interpreted under the laws of the State of
Ohio.

14.Code Section 409A. Notwithstanding any provision of this Plan to the
contrary, if a Participant is a “specified employee” (within the meaning of
Section 409A of the Code and determined pursuant to policies adopted by the
Company) on the date of the Participant’s “separation from service” (within the
meaning of Treasury Regulation section 1.409A-1(h)) and if any portion of the
payments or benefits to be received by the Participant upon his separation from
service would constitute a “deferral of compensation” subject to Section 409A of
the Code, then to the extent necessary to comply with Section 409A of the Code,
amounts that would otherwise be payable to the Participant pursuant to this Plan
during the six-month period immediately following the Participant’s separation
from service will instead be paid or made available on the first day of the
seventh month after the date of the Participant’s separation from service.

 

[Signature page follows.]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of this 13th day of June, 2019.

 

SITE CENTERS CORP.

 

By:

/s/ Aaron M. Kitlowski

Name:

Aaron M. Kitlowski

Title:

Executive Vice President

 

 